                            EXHIBIT 1




DOCS Dr221445.1 83990/001
                          IN THE UNITED STATES BANKRUPTCY COURT

                                    FOR THE DISTRICT OF DELAWARE


In re:                                                          ) Chapter 11

TINTRI, INC.,'                                                  ) Case No.: 18-11625(KJC)

                                      Debtor.                   ) Re: Docket No.:

              OVER APPROVING STIPULATION BETWEEN DEBTOR AND
               303 MVRP LLC AUTHORIZING THE DEBTOR TO REJECT
                      REAL PROPERTY LEASE AGREEMENT

         Upon consideration ofthe Stipulation Between Debtor and 303 MVRP LLC Authorizing

the Debtor to Reject Real Prope~ry Lease AgNeement(the "Stipulation") filed by the Debtor and

303 MVRP LLC; and the Court having reviewed the Stipulation, a copy of which is attached

hereto as Exhibit A; and good cause appearing for the relief requested therein, it is hereby

ORDERED THAT:

                  The Stipulation; attached hereto as Exhibit A,is approved in its entirety.

         2.       This Court retains jurisdiction with respect to all matters arising from or related to

the implementation or interpretation of this Order.


Dated:                             ,2018
                                                                     The Honorable Kevin J. Carey
                                                                     United States Bankruptcy Judge




         The Debtor and the last four digits of its taxpayer identification numbers are (6978): The headquarters and service
         address for the above-captioned Debtor is 303 Ravendale Dr., Mountain View, CA 94043.



DOGS DF.,221448.1 83990/002
                             Exhibit A

                             Stipulation




DOCS DE:221448.1 83990/002
                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:
                                                         Chapter 11
TINTRI, INC.,
                                                         Case No. 18-11625(KJC)
         Debtor. l
                                                         Re: Docket No. 24S


           STIPULATION BETWEEN DEBTOR AND 303 MVRP LLC AUTHORIZING
          THE DEBTOR TO REJECT REAL PROPERTY LEASE AGREElVIENT2

         WHEREAS, 303 MVRP LLC ("Landlord", together with the above-captioned Debtor,

the "Parties") is the owner of that certain non-residential real property commonly known as 301-

311 Ravendale Drive, Mountain View California 94043 (the "Leased Premises"}; and

         WHEREAS, Landlord is the lessor; and Debtor is lessee, under a certain lease dated

March 28, 2014, as amended from time to time (the "Lease Agreement"), for the Leased

Premises; and

         WHEREAS,the Lease Agreement is apre-petition unexpired lease ofnon-residential real

property; and

         WHEREAS, on September 27, 2018, the Debtor filed a Motion Pzdrsuant to Section

365(a) of the Bankruptcy Code foN an Oder (A) Authorizing the Debtor to Reject a

Nonresidential Real PropeNry Lease and Abandon Any Personal PropeNty Located at Such

Premises and (B) Fixing a Bar Date foN Clazms of Landlord [Docket No. 245] (the "Resection

Motion") seeking, among other relief, authority to reject the Lease Agreement effective as of

 September 30, 2018; and

 ~ The last four digits of the above-captioned debtor's federal taxpayer identification number are 6978. The above-
 captioned debtor's service address is: 303 Ravendale Drive, Mountain View, CA 94043.

 2 All capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Rejection
 Motion (as hereinafter defined).
       WHEREAS, the hearing on the Rejection Motion is scheduled for October 24, 2018 at

3:00 p.m.(eastern time)(the "Hearing"); and

       WHEREAS, the Parties desire to obtain approval of the proposed rejection of the Lease

Agreement prior to the Hearing and agree, subject to Court approval, to effect the rejection of the

Lease Agreement as soon as possible in order to allow the Landlord to re-let the Leased

Premises; and

       NOW,THEREFORE,the Parties agree and stipulate (the "Stipulation") as follows:

       1.       Pursuant to section 365 of the Bankruptcy Code, the Lease Agreement is deemed

rejected effective as of September 30, 2018 at 11:59 p.m.(Pacific Time).

       2.       The Debtor is hereby authorized to abandon any Remaining Personal Property at

the Leased Premises effective as of September 30, 2018 at 11:59 p.m.(Pacific Time).

       3.       Twenty-One (21) days after the entry of an Order approving the Stipulation is

hereby fixed as the Bar Date by which the Landlord must file a claim under section 502 of the

Bankruptcy Code or other claims in connection with the Rejected Lease or the rejection, breach

or termination of the Lease Agreement, all of which are hereby preserved and reserved by the

Landlord, failing which such claim shall be forever waived.

       4.       The Debtor reserves all rights to contest any such rejection damage claims on any

basis and does not waive any claims that it may have against the Landlord, whether or not such

claims are related to the Lease Agreement.

        5.      The Court shall retain jurisdiction over any and all matters arising from or related

to the implementation, interpretation, or enforcement of this Stipulation.
Dated: October 8, 2018   PACHULSKI STANG ZIEHL &JONES LLP

                         /s/Colin R. Robinson
                         John D. Fiero(CA Bar No. 136557)
                         John W. Lucas(CA Bar No. 271038)
                         James E. O'Neill(DE Bar No.4042)
                         Colin R. Robinson(DE Bar No. 5524)
                         919 N. Market Street, 17t1i Floor
                         P. O. Box 8705
                         Wilmington, DE 19899(Courier 19801)
                         Tel: (302)652-4100
                         Fax:(302)652-4400
                         E-mail:jfiero@pszjlaw.com
                                jlucas@pszjlaw.com
                                joneill@pszjlaw.com
                                crobinson@pszjlaw.com

                         Attorneysfor DebtoN and Debtor in Possession



Dated: October 8, 2018   DuANE MoRRts LLP

                         /s/JarreC P. Hitchin~s
                         Jarret P. Hitchings(DE 5564)
                         222 Delaware Aveneu, Ste. 1600
                         Wilmington, Delaware 19801
                         (302)657-4900
                         jphitchings@duanemorris.com

                         -and

                         Marcus Colabianchi(CA 208698)
                         Spear Tower
                         One Market Plaza, Ste. 2200
                         San Francisco, California 94105
                         (415)957-3000
                         mcolabianchi@duanemon~is.com

                         Attorneysfor 303 MVRP LLC
